UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-50026


                       UNITED STATES OF AMERICA,

                                                   Petitioner-Appellee,

                                VERSUS

                 $39,015.10 IN UNITED STATES CURRENCY,

                                                            Respondent,

                         RAMON RENTERIA-NIETO,

                                                   Claimant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                        (EP-97-CV-456-DB)

                           December 14, 1999

Before POLITZ, GARWOOD and DAVIS, Circuit Judges.

PER CURIAM:*

     After reviewing the record and considering the argument of

counsel and their briefs, we are satisfied that the evidence

supports the district court’s conclusion that the relationship

between Martin Olivas and claimant Renteria-Nieto was, at most,

that of debtor/creditor.    Consequently the district court did not

err in concluding that Nieto’s claim as owner of the currency

failed.

     AFFIRMED.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.